Citation Nr: 0120216	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-11 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a right foot disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
a left foot disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to service connection for post-traumatic 
headaches.

5.  Entitlement to a compensable evaluation for a scar on the 
forehead.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1976 to April 
1977 and from December 1979 to February 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  The notice of disagreement was received in August 
1999, a statement of the case was issued in February 2000, 
and a substantive appeal was received in March 2000.

The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD), post-traumatic headaches, a 
total disability evaluation due to individual unemployability 
based upon service-connected disability (TDIU), and 
entitlement to a compensable evaluation for a scar on the 
forehead will be addressed in the REMAND portion of this 
decision.

The Board notes that VA treatment records dated in September 
1999 note impressions of degenerative joint disease of the 
back exacerbated by gait alterations from the veteran's 
podiatry problems.  To the extent that this information 
amounts to an informal claim for service connection for a 
back disorder aggravated by the service-connected foot 
disorders, this matter is referred to the RO for appropriate 
action.

Finally, the Board notes that in January 1997, the RO denied 
entitlement to service connection for bilateral hearing loss.  
The veteran filed a notice of disagreement as to that 
determination in February 1997 and a statement of the case 
was issued in March 1999.  The veteran did not file a 
substantive appeal as to that issue; thus, it is not before 
the Board for appellate consideration.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The service-connected right foot disability is manifested 
by a limp favoring the right foot due to calluses and corns, 
complaints of extreme pain, discomfort on ambulation, 
difficulty standing for prolonged periods of time, weakness, 
stiffness, and cramps in the right toes.  The right foot is 
also status post multiple surgeries.

3.  The service-connected left foot disability is manifested 
by hallux valgus at the left metatarsophalangeal joint and 
hammer toe deformities described as mild.



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for a right foot 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5284 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for a left foot disability have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.3, 
4.7, 4.71a, Diagnostic Code 5284 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reflects that upon VA examination 
dated in June 1989, radiological examination showed hallux 
valgus bilaterally.  Physical examination revealed the 
presence of surgical scars, calluses, and plantar tylons, 
greater on the right than the left.  In a December 1989 
rating decision, the RO granted entitlement to service 
connection for a bilateral foot condition.  A 10 percent 
evaluation was granted for status post surgery of the right 
foot with callosities and hallux valgus.  A 10 percent 
evaluation was also granted for status post surgery of the 
left foot with callosities and hallux valgus.  

A December 1992 VA examination revealed the veteran walked 
with the right sole elevated, reportedly due to calluses.  
The examiner noted three calluses of the right sole under the 
right 5th metatarsal and under the 2nd metatarsal, as well as 
a pinch callus of the big toe.  

In an April 1996 decision, the Board determined that a 20 
percent evaluation was warranted for status post surgery of 
the right foot with callosities and hallux valgus.  The Board 
also continued a 10 percent evaluation for status post 
surgery of the left foot with callosities and hallux valgus.  

In February 1998, the veteran sought entitlement to an 
increased evaluation of his service-connected right and left 
foot disabilities.

A February 1998 VA hospital record reflects that the veteran 
underwent a distal head osteotomy of the 5th right toe with 
arthroplasty.  A statement from the veteran's VA physician 
dated in February 1998 noted the veteran was required to 
remain off his right foot for three to four weeks.  A March 
1998 statement from the veteran's VA physician reflects that 
the veteran was currently being followed for post-operative 
care.  It was also noted that he was expected to be able to 
return to full activity in May 1998, but until that time he 
was advised to continue limited physical activity on the 
right foot.  

An October 1998 VA physician statement indicates that the 
veteran reported that his job as a postal worker had 
aggravated his right foot symptoms for the past two years.  
It was noted the veteran had difficulty standing for 
prolonged periods of time on his right foot as well as 
discomfort and pain while ambulating.  

Upon VA examination of the feet dated in May 1999, the 
examiner noted that the claims folder had been reviewed.  The 
veteran complained of pain, weakness, stiffness, swelling, 
lack of endurance, and cramps in the right toes.  Standing or 
walking for long periods of time were noted as precipitating 
factors of flare-ups.  It was also noted the veteran had 
corrective shoes and shoe inserts.  Physical examination 
revealed the veteran walked slowly holding his right ankle in 
dorsiflexion with a limp.  There was no list or tilt.  He 
rose on his toes easily and on his heels slowly.  The 
examiner noted no edema or instability of the feet, but the 
skin was warm.  There were corns on the right fifth and left 
second and fifth toes.  There was a callus of the right sole 
under the second and fifth metatarsal bones and under the 
left first toe.  There was a fungus like infection of both 
soles.  There were good pedal pulsations and no hammer toes, 
high arch, or claw foot on the right.  The examiner also 
noted all scars on the veteran's right foot.  The scars were 
noted as healed and nontender.  Hallux valgus of the left 
metatarsophalangeal joint was noted.  X-ray examination 
revealed post-surgical change on the right foot with 
bunionectomy at the 1st metatarsal, arthroplasty at the 
proximal interphalangeal joint of the 3rd toes and healed 
osteotomy at the distal 5th metatarsal.  There was also an 
old healed fracture at the proximal phalanx of the 2nd toe.  
The left foot had no post surgical change and mild hammer toe 
deformities.  Diagnoses of hallux valgus of the left 
metatarsophalangeal joint, hammer toe deformities of the left 
foot, status post multiple surgeries of the right foot, and 
callus of the right fifth toe were noted.  

VA treatment records dated in 1999 note scars on the right 
foot over the extensor surface of the great toe 
metatarsophalangeal, two scars from separate procedures over 
the extensor surface of the second metatarsophalangeal joint, 
longitudinal scars over the second and third toes, and a scar 
over the lateral aspect of the foot at the level of the 
distal part of the fifth metatarsal.  It was also noted that 
the veteran had a flat arch, tender calluses over the second 
and fifth metatarsal heads on the plantar surface of the 
foot, and a callus over the medial aspect of the first toe 
near the interphalangeal joint.  On the left foot, there was 
a small scar over the medial aspect of the great toe (callus 
removal), bony enlargement over the first metatarsal 
phalangeal joint, and pes planus.  

At his May 2001 hearing before a Member of the Board, the 
veteran testified that he was experiencing extreme pain in 
his right foot.  He stated that he was taking Tylenol or 
Motrin for his pain management.  He stated that depending on 
his level of pain, he took medication between one and three 
times a day.  He also testified that he could walk about a 
quarter of a mile before the pain became too great.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The veteran's service-connected right foot disability is 
currently evaluated as 20 percent disabling and his service-
connected left foot disability is currently evaluated as 10 
percent disabling.  These disabilities are evaluated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides 
that a 10 percent evaluation is warranted for moderate foot 
injuries.  A 20 percent evaluation is warranted for 
moderately severe foot injuries and a 30 percent evaluation 
is warranted for severe foot injuries.  It is noted that a 40 
percent evaluation is warranted for actual loss of use of the 
foot.  

The words "mild" "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2000).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Following a thorough consideration of the evidence of record, 
the Board concludes that the veteran's service-connected 
right foot disability more nearly approximates to a 30 
percent evaluation in that the evidence demonstrates that the 
veteran walks with a limp favoring his right foot due to 
calluses and corns.  The veteran is status post multiple 
surgeries on the right foot and has consistently complained 
of pain and discomfort on ambulation and difficulty standing 
for prolonged periods of time.  He also testified to 
experiencing extreme pain in the right foot.  The veteran has 
complained of weakness, stiffness, and cramps in the right 
toes.  The Board concludes that this evidence more nearly 
approximates to a 30 percent evaluation as it demonstrates a 
severe foot injury pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  As the evidence of record does not demonstrate 
actual loss of use of the right foot, entitlement to a 40 
percent evaluation is not warranted.  

In regard to the service-connected left foot disability, the 
Board concludes that entitlement to an evaluation in excess 
of 10 percent is not warranted.  The evidence of record 
demonstrates hallux valgus at the left metatarsophalangeal 
joint and hammertoe deformities.  However, the veteran's 
complaints of pain and difficulty ambulating are directed 
toward the right foot.  Additionally, the veteran's left 
hammer toes have been described as mild.  The Board concludes 
that this evidence demonstrates no more than a moderate foot 
injury on the left.  The Board notes that it has considered 
the application of Diagnostic Codes 5280 and 5282, which 
address hallux valgus and hammer toe, respectfully.  However, 
a 10 percent evaluation is the highest provided by each of 
those rating criteria.  Thus, consideration of Diagnostic 
Codes 5280 and 5282 would be of no benefit to the veteran as 
his left foot disability is already rated as 10 percent 
disabling.  In the absence of symptomatology indicative of a 
moderately severe or severe foot disability, entitlement to 
an evaluation in excess of 10 percent for the left foot is 
not warranted.

Accordingly, the Board finds that a 30 percent evaluation is 
warranted for the service-connected right foot disability and 
a 10 percent evaluation is warranted for the service-
connected left foot disability.  



ORDER

Entitlement to a 30 percent evaluation for the service-
connected right foot disability is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 10 percent for the 
service-connected left foot disability is denied.  



REMAND

In regard to the claim of entitlement to a compensable 
evaluation for a scar on the forehead, the Board notes that 
the veteran has not been afforded a VA examination to assess 
the current nature and severity of the scar.  The Board is of 
the opinion that additional development of the record is 
needed in regard to this issue to enable the Board to render 
a final determination. Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

The veteran is also seeking entitlement to service connection 
for PTSD and post-traumatic headaches, both alleged to have 
occurred as a result of a personal assault during military 
service.  The veteran has alleged that he was assaulted by 
fellow servicemen while sleeping and struck in the head with 
a chrome pipe, resulting in eleven stitches.  He has also 
alleged that one of the assailants was disciplined in an 
Article 15 and has provided the name and rank of that 
serviceman.  The Board notes the record reflects that the 
veteran is service-connected for a scar on the forehead.  
Additionally, medical evidence of record reflects diagnoses 
of PTSD and chronic headaches related to the alleged in-
service incident.  Thus, the only element missing in the 
veteran's claim for service connection is verification of the 
alleged in-service incident.  

The VA Adjudication Manual M21-1 (M21-1), Part III, 5.14(c) 
provides that veterans claiming service connection for 
disability due to an in-service personal assault face unique 
problems documenting their claims.  Because assault is an 
extremely personal and sensitive issue, many incidents are 
not officially reported, and victims of this type of in-
service trauma may find it difficult to provide evidence to 
support the incurrence of the stressor.  Therefore, 
alternative evidence must be sought and the manual contains 
detailed guidelines for developing and adjudicating these 
types of claims.  It does not appear from the record that 
these procedures have been sufficiently followed in this 
case.  

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") stated that because of the 
unique problems of documenting personal-assault crimes, the 
RO is responsible for (1) assisting the claimant in 
gathering, from sources in addition to in-service records, 
evidence corroborating an in-service stressor, (2) sending a 
special letter and questionnaire, (3) carefully evaluating 
the evidence including behavioral changes, and (4) furnishing 
a clinical evaluation of behavior evidence.  By failing to 
remand the matter so that the RO might assist the veteran in 
seeking and interpreting such alternative evidence, the Board 
failed to comply with M21-1, Part III, 5.14(c) and the duty 
to assist.  

In this case the RO has not satisfied the duty to assist with 
respect to the claim of entitlement to service connection for 
PTSD.  The veteran was apparently not sent the special letter 
and questionnaire related to personal assault cases.  The RO 
has not endeavored to collect some of the types of evidence 
set forth in the relevant M21-1 provisions.  Additionally, 
even though the veteran has provided the name and rank of the 
serviceman alleged to have struck him, the RO has not made 
any attempt to verify the veteran's stressor through the U. 
S. Armed Services Center for Research of Unit Records 
(USASCRUR).  

Thus, pursuant to VA's duty to assist the appellant in the 
development of facts pertinent to his claim, the issues of 
entitlement to service connection for PTSD and for chronic 
headaches must be remanded to the RO.  As the issue of 
entitlement to TDIU benefits is inextricably intertwined with 
the aforementioned issues, it must also be remanded to the 
RO.  

Accordingly, these matters are REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for PTSD and headaches since 1999.  
After securing the necessary permission 
from the veteran, copies of any available 
records that are not already of record 
should be obtained and associated with 
the claims folder.

2.  The RO should obtain from the Social 
Security Administration all records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be sent a letter 
and questionnaire related to personal 
assault claims.  The attention of the RO 
is directed to M21-1, paragraph 5.14(c), 
Exhibits A.3 and A.4 for sample 
development letters.  The veteran should 
be advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful event and that 
he must be as specific as possible 
because without such details an adequate 
search for supporting information cannot 
be conducted.  All alternate sources set 
forth in M21-1, paragraph 5.14c should be 
utilized.

In this regard, the RO should ensure that 
the veteran is notified of alternative 
sources that may provide credible 
evidence of the claimed in-service 
stressor, to include medical records from 
private physicians or caregivers who may 
have treated him immediately after the 
incident or some time later; civilian 
police reports; testimonial statements 
from confidants such as family members, 
roommates, fellow service members, or 
clergy; and copies of personal diaries or 
journals; and that he should submit any 
such available evidence.

The RO should also request a 
comprehensive statement from the veteran 
containing as much detail as possible 
regarding the who, what, where, and when 
as to the putative stressors alleged.  
The veteran should provide specific 
details of the claimed stressors such as 
dates, places (including duty station 
location), detailed descriptions of 
events, and identifying information 
concerning any other individuals involved 
in the events, including their full 
names, rank, unit of assignment, or any 
other identifying detail.  

4.  The RO should also request the 
service record jacket and complete 
military personnel records of the 
veteran.  Other necessary service 
records, including all relevant 
additional Article 15's, morning reports, 
any reports from military police, or 
other military law enforcement entity 
should also be obtained.  

5.  Once all of the aforementioned 
information has been obtained to the 
extent possible, the RO should forward a 
request for stressor verification to the 
USASCRUR, located at 7798 Cissna Road, 
Suite 101, Springfield, VA 22150-3197.  
The veteran's statements regarding the 
alleged stressor, as well as all other 
relevant information should be provided 
to this organization.  Any USASCRUR 
report or response obtained should be 
associated with the claims folder. 

6.  A VA dermatological examination 
regarding the increased rating claim for 
a scar of the forehead should be 
completed.  The claims folder and a copy 
of this REMAND must be reviewed by the 
examiner prior to completion of the 
examination report.  The examiner is 
requested to note all relevant 
symptomatology regarding the service-
connected scar on the forehead.  

7.  If it is determined that the alleged 
stressor occurred, the veteran should 
then be afforded VA specialist 
examinations of his post-traumatic 
headaches and PTSD.  The claims folder 
and a copy of this REMAND must be 
reviewed by the examiners prior to 
completion of the examination report.  In 
regard to the PTSD examination, the 
examiner should render an opinion as to 
whether the veteran currently suffers 
from PTSD pursuant to the diagnostic 
criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV); and if so, whether the 
diagnosis is linked to a specific 
corroborated stressor event experienced 
while in service.  

In regard to the headaches, the examiner 
is requested to note all relevant 
symptomatology.  The examiner is also 
requested to express an opinion as to 
whether it is at least as likely as not 
that the veteran's headaches are related 
to an incident of military service.  

A complete rationale for any opinion 
expressed should be provided by each 
examiner.  

8.  When the above development has been 
completed, the RO should review the 
record and readjudicate the issues of 
entitlement to a compensable evaluation 
for a scar on the forehead, entitlement 
to service connection for PTSD, 
entitlement to service connection for 
post-traumatic headaches, and entitlement 
to TDIU benefits. 

If the benefits sought on appeal remain denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. JORDAN
	Member, Board of Veterans' Appeals



 



